Citation Nr: 9935195	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  93-19 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for asbestos-related lung 
disease.  	


REPRESENTATION

Appellant represented by:	Gabriella Sahlberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to September 
1964 and from March 1968 to October 1969.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  

In August 1993, the veteran appeared before a member of the 
Board who is no longer employed by the Board.  In a May 1995 
correspondence, the veteran indicated that he did not wish to 
have an additional hearing concerning his claim.  

In August 1995 and again in January 1997, the Board remanded 
the veteran's claim to the RO for additional development.  In 
June 1998, the Board denied the veteran's claim.  The veteran 
appealed to The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court").  The 
parties filed a joint motion to remand the appeal to the 
Board for additional development.  In an order, dated in May 
1999, the Court vacated the Board's June 1998 decision and 
granted the motion for remand of the case to the Board.   


REMAND


As noted above, in May 1999, the Court granted a Joint Motion 
To Remand, citing its decision in Stegall v. West, 11 Vet. 
App. 268 (1998), as the primary basis for remand.  
Specifically, the Court noted that the medical examination 
relied upon in the Board's prior decision was inadequate in 
that while the Board had remanded the claim to the RO and had 
requested an examination and medical opinion, the findings 
therein were equivocal.  It was stated that a remand by the 
Court to the Board was necessary to clarify whether it was 
less likely as not, as likely as not, or more likely than not 
that the veteran's reported in service asbestos exposure was 
related to his current lung disability.  Hampton v. Gober, 10 
Vet. App. 481 (1997); Green v. Derwinski, 1 Vet. App. 121 
(12991).  

The veteran's service records indicate that he served in the 
United States Navy as a supply clerk.  It is conceded by the 
RO that he was exposed to asbestos while in service aboard 
the USS PRAIRIE.  Having determined that the veteran was 
exposed to asbestos during service, the crucial issue to be 
determined is whether the veteran is presently suffering from 
a disease reasonably related to that exposure.  

The service medical records show no complaint, diagnosis or 
treatment for an asbestos-related disability.  At separation 
in October 1969, X-rays showed several hilar and one right 
lower lung field calcified granulomas.  A history of a 
positive histoplasmin test was noted.  

In February 1979, the veteran was examined at a Naval 
facility, and underwent pulmonary function tests (PFT).  The 
finding was, possible obstruction impairment, early chronic 
obstructive bronchitis due to smoking.  

Private medical records show that the veteran was seen by a 
physician at the Pulmonary Disease Center in January 1982.  
Examination of the lungs showed scattered rhonchi with a few 
bibasilar wheezes.  There was a significant increase in the 
expiratory phase. Chest X-rays showed increased 
bronchovascular markings with increased bibasilar 
interstitial changes in both lung fields.  PFT were reported 
to be consistent with an obstructive component, in part 
reversible to bronchodilator medication.  The diagnostic 
impression was, chronic obstructive airway disease of the 
chronic asthmatic bronchitic type, and probable pulmonary 
asbestosis.  It was noted that further study concerning 
asbestos exposure was warranted.  

VA medical records show that in 1987, the veteran was treated 
for alcohol dependence, and the Axis III diagnosis was, 
asbestos in both lungs.  In August 1989, private records show 
that the veteran was treated for increasing shortness of 
breath, dyspnea and cough.  It was noted that he was still 
smoking.  A September 1989 X-ray report showed that there was 
no radiographic evidence for pneumoconiosis of the asbestosis 
type.  

In March 1992, private X-rays were taken, and the report 
documented that there were no radiographic findings 
compatible with pneumoconiosis of the asbestosis type; 
however, minimal bilateral apical pleural thickening was 
noted to be present.  In August 1992, the veteran was 
examined by VA.  Chest X-ray reports showed that there was no 
evidence of any pleural thickening.  PFT were reported to be 
compatible with minimal restrictive lung disease and marked 
decrease in diffusion capacity.  

The veteran testified at a hearing before a traveling member 
of the Board in August 1993.  He stated that he was exposed 
to asbestos during his service in the Navy while working in 
storerooms.  He discussed his current respiratory complaints 
and treatment, and reported that he had been diagnosed with 
asbestosis.  He stated that he first began to have problems 
in the 1980's, including a productive cough.  

Private records show continuing treatment in 1994 and 1995 
for pulmonary complaints, and chronic obstructive pulmonary 
disease, asthma, and bronchitis were diagnosed.  PFT noted 
that there might be moderate restriction, and a February 1995 
X-ray showed no pleural plaques.  

In February 1995, the veteran was evaluated by Irene P. 
Leech, M. D.  The veteran reported a history of shortness of 
breath, and a cough that was sometimes productive.  He gave a 
10-year history of smoking, and was smoking 5 to 6 cigarettes 
a day.  Examination of the lungs showed no rales, rhonchi, 
wheezes or rubs.  The extremities were free of clubbing.  The 
impressions were;  1.  obstructive airways disease, a) 
tobacco dependence b) asthmatic bronchitis; 2.  history of 
asbestos exposure, a) no evidence for interstitial lung 
disease, pleural or diaphragm plaques, b) no history of lung 
volumes, diffusion capacity or Computerized Tomography of the 
chest.  

The veteran was examined by VA in April 1996, and it was 
reported that he had daily sputum production with no fevers, 
chills, weight loss or hemoptysis.  Examination of the lungs 
showed no hyperresonance to percussion.  Auscultation 
revealed no rales, rhonchi or expiratory wheezes.  There was 
no peripheral edema, clubbing, or cyanosis evident.  A 
definitive diagnosis was not given.  PFT and X-rays were 
ordered.  The examiner commented that the latter were 
expected to show evidence compatible with bronchitis and 
chronic obstructive airways disease.  It was also stated that 
it was assumed that the PFT would confirm the clinical and 
presumed radiographic observations.  The PFT taken that same 
month showed an FVC that was 64% of predicted.  It was noted 
that spirometry revealed a mild reduction in the FVC and a 
normal FEV1/FVC ratio.  It was reported that the findings 
suggested that restrictive ventilatory dysfunction was 
present.  It was stated that there was no significant change 
in the FVC since the August 1992 testing.  The X-rays, also 
performed that same month, showed an ill-defined density in 
the left lower lobe; repeat X-rays with a nipple guard were 
recommended.  

The veteran was examined by VA in May 1997.  His history of 
exposure to asbestos during service in the Navy was noted.  
The veteran complained of shortness of breath, primarily 
dyspnea on exertion.  Examination showed the lungs to be 
clear and to have good air movement.  There was no clubbing, 
edema or cyanosis of the extremities.  It was noted that the 
veteran did not have any evidence for cor pulmonale and there 
were no distended neck veins or peripheral edema.  It was 
also stated that the veteran did not have any cough 
productive of sputum.  X-rays showed a right lower lobe 
calcification which was reported to be consistent with a 
granuloma.  It was noted that there were no pleural 
thickenings or evidence of interstitial disease.  PFT showed 
a mild reduction in the FVC and a normal FEV-1 to FVC ratio.  
It was stated that this pattern suggested that a restrictive 
ventilatory dysfunction was present.  The examiner noted that 
the DLCO was mildly reduced and that this in conjunction with 
restrictive ventilatory dysfunction suggested that a process 
involving the lung parenchyma was present.  The diagnosis 
was, mild restrictive lung disease.  The examiner stated that 
it would be reasonable to include asbestosis in the wide 
differential diagnosis of the veteran's restrictive lung 
disease and that the only way to absolutely prove the 
diagnosis would be by biopsy.  In an addendum, it was noted 
that the veteran's X-rays were not helpful in making the 
diagnosis of asbestosis since they did not demonstrate the 
usual findings of asbestosis and since they did not 
demonstrate the usual pleural thickening or any interstitial 
fibrosis.  The examiner stated in summation that the veteran 
had mild restrictive lung disease which was supported by his 
pulmonary function testing.  It was noted that included in 
the wide differential diagnosis of restrictive lung disease, 
asbestosis could be included and would be reasonable given 
his history of asbestos exposure.  It was also noted that 
however, the chest X-rays did not help clinch the diagnosis 
of asbestosis since they did not demonstrate the usual 
findings of asbestosis.  The examiner stated that as a 
result, all that could be said was that the veteran had a 
mild restrictive lung disease which included a wide variety 
of specific diagnoses.  

The Board has conceded that the veteran was exposed to 
asbestos during service. His DD Form 214 shows that he served 
in the Navy as a stock clerk.  However, as noted above, in 
order to grant service connection, a clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.

It is noted that the VA examiner in May 1997 pointed out that 
the veteran had a restrictive lung disability and that 
asbestosis was among the many disabilities which could be 
included in the diagnosis.  While there is a finding of 
bibasilar interstitial changes on private X-ray in 1982, more 
recent VA findings do not indicate such findings as well as 
the private X-rays taken in 1992 which are noted to show no 
radiographic findings compatible with pneumoconiosis of the 
asbestosis type.  In addition while pleural thickening was 
found on private examination in 1992, VA examination a few 
months later and thereafter have found no evidence of pleural 
thickening.  On evaluation by Dr. Leech in 1995, it was noted 
that there was no evidence of interstitial lung disease, 
pleural or diaphragm plaques.  Most recently the VA examiner 
has stated in effect that while it would be reasonable to 
include asbestosis as a diagnosis in the veteran's 
restrictive lung disease, the radiographic evidence did not 
support a finding of asbestosis.   

Due to the equivocal findings concerning the presence of 
apical pleural thickening and findings of obstructive and 
restrictive disease, a precise diagnosis for the veteran's 
lung disease is not clear.  

Accordingly, consistent with the Court's May 1999 Order and 
with the cited holdings above, this claim is returned to the 
RO for the following:

1.  The RO should refer the veteran's 
claims file and a copy of this remand to 
a board certified pulmonary specialist 
for review.  The specialist should after, 
a thorough review of the record, opine 
(1) whether the veteran suffers from 
obstructive lung disease, restrictive 
lung disease, or both; and (2) whether 
the veteran currently has an asbestos-
related lung disease, supported by 
diagnostic radiographic findings.  
Complete rationale must be provided for 
all opinions and conclusions drawn.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and insure that the directives of 
this remand have been fully complied 
with.  If not, corrective action must be 
taken.  Thereafter, the RO should 
readjudicate the issue on appeal.  



Should the issue on appeal continue to be denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order. The Board intimates no opinion as to the 
ultimate outcome of this case. The veteran need take no 
action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



